

 EXECUTION COPY
 


 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
Master Servicer
 
and
 
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,
Primary Servicer

 
PRIMARY SERVICING AGREEMENT
 
Dated as of December 1, 2011

 


 


 


 
UBS-Citigroup Commercial Mortgage Trust 2011-C1
Commercial Mortgage Pass-Through Certificates
Series 2011-C1
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page

ARTICLE I
DEFINITIONS 
1

 
 
Section 1.01
Defined Terms 
1

 
ARTICLE II
MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER TO PERFORM SERVICING
RESPONSIBILITIES 
2

 
 
Section 2.01
Contract for Servicing; Possession of Loan Documents 
2

 
 
Section 2.02
Notice of Breach of Representations and Warranties 
3

 
ARTICLE III
SERVICING OF THE MORTGAGE LOANS 
4

 
 
Section 3.01
Primary Servicer to Service 
4

 
 
Section 3.02
Merger or Consolidation of the Primary Servicer 
18

 
 
Section 3.03
Limitation on Liability of the Primary Servicer and Others 
19

 
 
Section 3.04
Primary Servicer Not to Resign 
20

 
 
Section 3.05
No Transfer or Assignment of Servicing 
20

 
 
Section 3.06
Indemnification 
20

 
ARTICLE IV
DEFAULT 
21

 
 
Section 4.01
Events of Default 
21

 
 
Section 4.02
Waiver of Defaults 
24

 
 
Section 4.03
Other Remedies of Master Servicer 
24

 
ARTICLE V
TERMINATION 
25

 
 
Section 5.01
Termination 
25

 
 
Section 5.02
Termination With Cause 
25

 
 
Section 5.03
Termination of Duties with Respect to Specially Serviced Loans 
25

 
ARTICLE VI
MISCELLANEOUS 
26

 
 
Section 6.01
Successor to the Primary Servicer 
26

 
 
Section 6.02
Financial Statements 
26

 
 
Section 6.03
Closing 
26

 
 
Section 6.04
Closing Documents 
26

 
 
Section 6.05
Notices 
27

 
 
Section 6.06
Consistency with Pooling and Servicing Agreement; Severability Clause 
28

 
 
Section 6.07
Counterparts 
28

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page

 
Section 6.08
Governing Law 
28

 
 
Section 6.09
Protection of Confidential Information 
29

 
 
Section 6.10
Intention of the Parties 
29

 
 
Section 6.11
Third Party Beneficiary 
29

 
 
Section 6.12
Successors and Assigns; Assignment of Agreement 
29

 
 
Section 6.13
Waivers 
29

 
 
Section 6.14
Exhibits 
29

 
 
Section 6.15
General Interpretive Principles 
30

 
 
Section 6.16
Complete Agreement 
30

 
 
Section 6.17
Further Agreement 
30

 
 
Section 6.18
Amendments 
30

 
 
Section 6.19
No Partnership 
30

 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBIT A
MORTGAGE LOAN SCHEDULE
A-1
EXHIBIT B
PRIMARY SERVICER’S OFFICER’S CERTIFICATE
B-1
EXHIBIT 5
EXHIBIT TO PRIMARY SERVICER’S OFFICER’S CERTIFICATE
5-1
EXHIBIT C
POOLING AND SERVICING AGREEMENT
C-1
EXHIBIT D
RESERVED
 
EXHIBIT E
QUARTERLY SERVICING CERTIFICATION
E-1
EXHIBIT F
FORM OF ACCOUNT CERTIFICATION
F-1
EXHIBIT G
FORM OF COLLECTION REPORT
G-1
EXHIBIT H
FORM OF CERTIFICATE OF INSURANCE
H-1
EXHIBIT I
RESERVED
 
EXHIBIT J
MONTHLY SERVICING ACCOUNTS CERTIFICATION
J-1
     

 
 
 

--------------------------------------------------------------------------------

 
 
This is a Primary Servicing Agreement (the “Agreement”), dated as of December 1,
2011, by and between MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL
ASSOCIATION, having an office at 10851 Mastin Street, Suite 700, Overland Park,
Kansas 66210, and its successors and assigns (the “Primary Servicer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, having an office at MAC D1086, 550 South Tryon
Street, 14th Floor, Charlotte, North Carolina 28202, and its successors and
assigns (the “Master Servicer”).
 
WITNESSETH:
 
WHEREAS, Citigroup Commercial Mortgage Securities Inc., as depositor (the
“Depositor”), Midland Loan Services, a Division of PNC Bank, National
Association, as special servicer (the “Special Servicer”), Deutsche Bank Trust
Company Americas, as trustee, as certificate administrator, as paying agent and
as custodian (the “Trustee”), Trimont Real Estate Advisors, Inc., as operating
advisor, and the Master Servicer have entered into that certain Pooling and
Servicing Agreement dated as of December 1, 2011, as amended, modified and
restated from time to time (the “Pooling and Servicing Agreement”), whereby the
Master Servicer shall service certain mortgage loans on behalf of the Trustee;
 
WHEREAS, Section 3.01(c) of the Pooling and Servicing Agreement authorizes the
Master Servicer to enter into this agreement with the Primary Servicer whereby
the Primary Servicer shall service certain of such mortgage loans listed on
Exhibit A (the “Mortgage Loan Schedule”) attached hereto (the “Mortgage Loans”)
on behalf of the Master Servicer.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Master Servicer and the Primary Servicer hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01                                Defined Terms.
 
Unless otherwise specified in this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement. As used herein and in the Incorporated Sections, the
following terms have the meanings assigned to them in this Section 1.01:
 
“Collection Report” shall mean the monthly report prepared by the Primary
Servicer setting forth, with respect to each Mortgage Loan and the most recently
ended Collection Period prior to the due date of such report, the information
described on Exhibit G attached hereto.
 
“Incorporated Sections” shall have the meaning specified in Section 3.01(b) of
this Agreement.
 
“Mortgage Loans” shall have the meaning specified in the recitals hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Mortgage Loan Schedule” shall have the meaning specified in the recitals
hereto.
 
“Primary Servicer Collection Account” shall have the meaning set forth in
Section 3.01(c)(9) of this Agreement.
 
“Primary Servicer Remittance Amount” shall mean, with respect to any date, an
amount equal to, without duplication, (a) the sum of (i) the aggregate of the
amounts on deposit in the Primary Servicer Collection Account as of such date,
(ii) if and to the extent not included in the amount referred to in subclause
(a)(i), the aggregate amount transferred from the REO Account (if established)
to the Primary Servicer as of such date, to the extent not previously remitted
to the Master Servicer, (iii) the aggregate of all other amounts received with
respect to the Mortgage Loans as of such date to the extent not previously
remitted to the Master Servicer, and (iv) if and to the extent not previously
remitted to the Master Servicer, any amounts deposited by the Primary Servicer
pursuant to Section 3.01(c)(26) of this Agreement; net of (b) the portion of the
amount described in subclause (a) of this definition that represents one or more
of the following: (i) Escrow Payments or (ii) any amounts that the Primary
Servicer is entitled to retain as compensation pursuant to Section 3.12 of the
Pooling and Servicing Agreement as incorporated herein pursuant to Section
3.01(c)(19) of this Agreement.
 
“Primary Servicer Remittance Date” shall mean the first Business Day after each
Determination Date.
 
“Primary Servicer Reporting Date” shall mean the first Business Day after each
Determination Date.
 
“Primary Servicing Fee” shall mean, with respect to each Mortgage Loan and REO
Loan, the fee payable to the Primary Servicer pursuant to Section 3.01(c)(19) of
this Agreement.
 
“Primary Servicing Fee Rate” shall mean, with respect to each Mortgage Loan, the
rate that corresponds to such Mortgage Loan set forth on Exhibit A hereto under
the heading “Primary Servicing Fee.”
 
“References Modification” shall have the meaning specified in Section 3.01(b) of
this Agreement.
 
“UBS” shall mean UBS Real Estate Securities Inc. and its successors in interest.
 
ARTICLE II

 
MASTER SERVICER’S ENGAGEMENT OF PRIMARY SERVICER
TO PERFORM SERVICING RESPONSIBILITIES
 
Section 2.01                                Contract for Servicing; Possession
of Loan Documents.
 
The Master Servicer, by execution and delivery of this Agreement, does hereby
contract with the Primary Servicer, subject to the terms of this Agreement, for
the servicing of the Mortgage Loans.  On and after the Closing Date, the Primary
Servicer shall hold any portion of the Servicing File or the Mortgage File
(including without limitation, any original letter of credit)
 
 
2

--------------------------------------------------------------------------------

 
 
in the possession of the Primary Servicer in trust by the Primary Servicer, on
behalf of the Master Servicer for the benefit of the Certificateholders. The
Primary Servicer’s possession of any portion of the Servicing File or the
Mortgage File shall be in a custodial capacity only for the sole purpose of
facilitating the servicing or the supervision of servicing of the related
Mortgage Loan pursuant to this Agreement.   Any portion of the Servicing File or
the Mortgage File retained by the Primary Servicer shall be identified in
accordance with its customary procedures by assigning a loan number that will
reflect the ownership of the related Mortgage Loan by the Trustee. The Primary
Servicer shall release from its custody any portion of the Servicing File or the
Mortgage File retained or held by it only in accordance with this Agreement and,
to the extent incorporated herein, the Pooling and Servicing Agreement. Within
20 days following the Closing Date the Primary Servicer shall provide to the
Master Servicer a certification executed by a duly authorized officer of the
Primary Servicer, certifying to the Master Servicer as to the original letters
of credit held by the Primary Servicer and identifying the letters of credit,
the amounts of the letters of credit and the Mortgage Loans to which they
relate.  The Primary Servicer shall hold the original of each letter of credit
relating to a Mortgage Loan in trust on behalf of the Trust in order to draw on
such letter of credit on behalf of the Trust.  The Primary Servicer shall
forward a copy of each letter of credit to the Master Servicer.  During the term
of this Agreement, the Primary Servicer will also provide to the Master Servicer
a copy of any lease, amendments to Mortgage Loan documents and other documents
related to the Mortgaged Property securing the related Mortgage Loan or related
to the Mortgage Loan as soon as possible after receipt or execution thereof, as
applicable.  References in this Section 2.01 to the Primary Servicer possessing
the Mortgage File are not intended to imply that the Primary Servicer is the
primary custodian of the Mortgage File, but rather such references are contained
in this Section 2.01 solely because the Primary Servicer may from time to time,
have possession of one or more documents in the Mortgage File in connection with
certain servicing duties but shall return or forward the original of such
documents upon receipt to the Master Servicer and shall maintain a copy of such
document as necessary for servicing the Mortgage Loan.
 
Section 2.02                                Notice of Breach of Representations
and Warranties.
 
Following its receipt from the Depositor, the Master Servicer shall provide a
copy of the UBS Purchase Agreement to the Primary Servicer.  The Primary
Servicer shall promptly notify in writing the Master Servicer upon becoming
aware of any breach of any representations and warranties contained in the UBS
Purchase Agreement or a document defect that could give rise to a cure or
repurchase obligation.  The Primary Servicer shall cooperate with the master
servicer in pursuing its obligations to make a repurchase claim against the
related Mortgage Loan Seller.  The Primary Servicer shall notify the Master
Servicer in writing within five (5) Business Days after the Primary Servicer
discovers or receives notice alleging a Defect or a Breach or receives a
Repurchase Communication of a Repurchase Request or a Repurchase Request
Withdrawal.  Within five (5) Business Days after receipt, the Primary Servicer
shall provide to the Master Servicer a copy of any written Repurchase Request
received by the Primary Servicer and thereafter shall promptly provide to the
Master Servicer such other information in the possession of the Primary Servicer
reasonably requested by the Master Servicer to fulfill its obligations under
Section 2.03(d) of the Pooling and Servicing Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
SERVICING OF THE MORTGAGE LOANS
 
Section 3.01                                Primary Servicer to Service.
 
(a)           The Primary Servicer, as an independent contractor, shall service
and administer the Mortgage Loans pursuant to this Agreement in a manner
consistent with the Servicing Standard under the Pooling and Servicing
Agreement.
 
(b)           The Primary Servicer shall perform, on behalf of the Master
Servicer, all of the obligations of the Master Servicer (with respect to the
Mortgage Loans subject to this Agreement) as set forth in those sections of the
Pooling and Servicing Agreement specifically incorporated herein pursuant to
Section 3.01(c) of this Agreement (the “Incorporated Sections”), as modified by
Section 3.01(c) of this Agreement, and the Master Servicer shall have the same
rights with respect to the Primary Servicer that the Trustee, the Certificate
Administrator, the Custodian, the Depositor, the Initial Purchasers, the
Directing Holder, the Controlling Class Representative, the Operating Advisor,
the Rating Agencies and the Certificateholders (including, without limitation,
the right of the Special Servicer to direct the Master Servicer during certain
periods (other than any period during which the Primary Servicer is the Special
Servicer solely with respect to matters on which the Primary Servicer can deal
directly with the Special Servicer as provided in Section 3.01(c)(16) & (32) of
this Agreement)) have with respect to the Master Servicer under the Pooling and
Servicing Agreement to the extent that the Primary Servicer is acting on behalf
of the Master Servicer hereunder and except as otherwise set forth herein.
Without limiting the foregoing, and subject to Section 3.23 of the Pooling and
Servicing Agreement as modified herein, the Primary Servicer shall service and
administer all of the Mortgage Loans that are not Specially Serviced Loans;
provided, however, that the Primary Servicer shall continue to receive payments
(and provide notice to the Master Servicer of such payments), collect
information and prepare and deliver reports to the Master Servicer required
hereunder with respect to any Specially Serviced Loans and REO Properties (and
the related REO Loans), and render such incidental services with respect to any
Specially Serviced Loans and REO Properties as and to the extent as may be
specifically provided for herein with respect to any Specially Serviced Loans
and REO Properties (and the related REO Loans) as are specifically provided for
under Section 3.01(c) of this Agreement; provided, further, however, that if the
Special Servicer is not, and is not an Affiliate of, the Primary Servicer, the
Primary Servicer shall not be liable for its failure to comply with such duties
insofar as such failure results from a failure by the Special Servicer to
provide sufficient information to the Primary Servicer to comply with such
duties or the failure by the Special Servicer to otherwise comply with its
obligations under the Pooling and Servicing Agreement.  All references herein to
the respective duties of the Primary Servicer and the Special Servicer, and to
the areas in which they may exercise discretion, shall be subject to Section
3.23 of the Pooling and Servicing Agreement, as modified herein, and to the
Special Servicer’s rights to service Specially Serviced Loans. Except as
otherwise set forth below, for purposes of this Agreement, (i) references to the
Trustee, the Certificate Administrator, the Custodian, the Depositor, the
Special Servicer (other than with respect to matters on which the Primary
Servicer can deal directly with the Special Servicer as provided in Section
3.01(c)(16) & (32) of this Agreement and solely during any period in which the
Primary Servicer is the Special Servicer), the Initial Purchasers, the Directing
 
 
4

--------------------------------------------------------------------------------

 
 
Holder, the Controlling Class Representative, the Operating Advisor, the Rating
Agencies, the 17g-5 Information Provider, and the Certificateholders in the
Incorporated Sections (and in the defined terms used therein) shall be deemed to
be references to the Master Servicer hereunder, (ii) references to the Master
Servicer in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Primary Servicer hereunder, and (iii)
references to the Mortgage Loans, as defined in the Pooling and Servicing
Agreement, in the Incorporated Sections (and in the defined terms used therein)
shall be deemed to be references to the Mortgage Loans in this Agreement (such
modification of the Incorporated Sections (and in the defined terms used
therein) pursuant to clauses (i), (ii) and (iii) of this sentence shall be
referred to herein as the “References Modification”).  In each case where the
Master Servicer is given any power to act under the provisions of the
Incorporated Sections, such power is hereby delegated to the Primary Servicer to
the extent necessary to perform its obligations under this Agreement and subject
to the restrictions contained in this Agreement.  With respect to all servicing
responsibilities of the Master Servicer under the Pooling and Servicing
Agreement which are not being performed by the Primary Servicer under this
Agreement, the Primary Servicer shall reasonably cooperate with the Master
Servicer to facilitate the timely performance of such servicing
responsibilities.
 
(c)           The following Sections of the Pooling and Servicing Agreement,
unless otherwise provided in this Section 3.01(c) of this Agreement, are hereby
incorporated herein by reference as if fully set forth herein, and, for purposes
of this Agreement, in addition to the References Modification, are hereby
further modified as set forth below:
 
(1)                Section 1.02.  The determination as to the application of
amounts collected in respect of any Mortgage Loan, in the absence of express
provisions in the related Loan Documents or to the extent that such terms
authorize the lender to use its discretion, shall be made by the Master
Servicer.
 
(2)                Section 2.04(a) and (c).  The Primary Servicer represents and
warrants that it (A) is authorized to transact business in the state or states
in which the Mortgaged Properties for the Mortgage Loans are situated, if and to
the extent required by applicable law, except where the failure to so comply
would not adversely affect the Primary Servicer’s ability to perform its
obligations in accordance with the terms of this Agreement and (B) is not a
Prohibited Party.
 
(3)                Sections 3.01(a) and (b).  Without limiting the generality of
the obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify on a quarterly basis, starting with the quarter ending March
of 2012, within thirty (30) days of the end of such quarter the information on
each Mortgage Loan as required by, and in the form of, Exhibit E attached
hereto, pursuant to Section 3.01(c)(21) of this Agreement. In addition, without
limiting the generality of the foregoing, the Primary Servicer shall take all
necessary action to continue all UCC Financing Statements in favor of the
originator of each Mortgage Loan or in favor of any assignee prior to the
expiration of such UCC Financing Statements.  Notwithstanding the foregoing, the
Primary Servicer’s authority with respect to waivers, modifications,
prepayments, defeasance and certain other matters is restricted as provided in
Section 3.01(c)(16) and (32) of this Agreement and is restricted to the same
extent as the Master Servicer’s actions are restricted by Section 6.07 of the
Pooling and Servicing Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(4)                Sections 3.01(c) and (d).  References to the Master Servicer
shall not be deemed to be references to the Primary Servicer for purposes of
Sections 3.01(c) and (d) of the Pooling and Servicing Agreement.  Each provision
of Sections 3.01(c) and (d) of the Pooling and Servicing Agreement shall be
enforceable against the Primary Servicer in accordance with the terms
thereof.  The Primary Servicer may not enter into Sub-Servicing Agreements in
connection with the Mortgage Loans without the Master Servicer’s prior written
consent (which shall not be unreasonably withheld, conditioned or delayed), but
the Primary Servicer may, without consent of the Master Servicer, delegate its
duties to agents or Subcontractors so long as the related agreements or
arrangements with such agents or Subcontractors are consistent with the
provisions of Section 3.01(c) of the Pooling and Servicing Agreement (including,
for the avoidance of doubt, that no such agent or Subcontractor is a Prohibited
Party at the time the related delegation arrangement is entered into).  The
Primary Servicer shall not take any action that the Master Servicer would be
prohibited from taking under the Pooling and Servicing Agreement.  The Primary
Servicer may not foreclose any Mortgage or, except as permitted by Section
3.01(c)(16) or (32) of this Agreement, grant any modification, extension, waiver
or amendment to any Mortgage Loan.
 
(5)                Section 3.03.  The Primary Servicer may not waive late
payment charges or Default Interest  that the Master Servicer is permitted to
waive under Section 3.03(a) of the Pooling and Servicing Agreement without the
consent of the Master Servicer.  The Primary Servicer shall promptly (but in no
event later than thirty (30) days after the related receipt thereof) forward to
the Master Servicer a copy of all operating statements, income statements,
budgets and rent rolls collected by the Primary Servicer. The Primary Servicer
shall promptly notify the Master Servicer of any defaults under the Mortgage
Loans, collection issues or customer issues that may result in the related
Mortgage Loan becoming a Specially Serviced Loan.
 
(6)                Section 3.04(a).  Without limiting the generality of the
obligations of the Primary Servicer hereunder, the Primary Servicer shall
monitor and certify to the information on each Mortgage Loan with respect to
taxes, insurance premiums, assessments, ground rents and other similar items on
a quarterly basis starting for the quarter ending in March of 2012, within
thirty (30) days of the end of such quarter as required by, and in the form of,
Exhibit E attached hereto, pursuant to Section 3.01(c)(21) of this Agreement.
 
(7)                Section 3.04(b). The creation of any Escrow Account shall be
evidenced by a certification in the form of Exhibit F attached hereto and a copy
of such certification shall be furnished to the Master Servicer on or prior to
the Closing Date and thereafter to the Master Servicer upon any transfer of any
Escrow Account.
 
(8)                Section 3.04(c).  The Primary Servicer shall not be obligated
to make any Property Advances, except as described in the following sentence.
The Primary Servicer shall give the Master Servicer not less than five (5)
Business Days’ notice before the date on which the Master Servicer is required
to make any Property Advance with respect to any Mortgage Loan; provided,
however, that, with respect to any Property Advance required to be made on an
urgent or emergency basis such that the Primary Servicer is unable to provide
the Master Servicer with sufficient notice to enable the Master Servicer to make
such Property Advance, the Primary Servicer shall make such Property Advance and
the Master Servicer shall reimburse the
 
 
6

--------------------------------------------------------------------------------

 
 
Primary Servicer for such Property Advance within five (5) Business Days of
receipt of written request therefore and interest thereon at the Advance Rate
without regard to the Master Servicer’s determination of recoverability. In
addition, the Primary Servicer shall provide the Master Servicer with such
information in its possession as the Master Servicer may reasonably request to
enable the Master Servicer to determine whether a requested Property Advance
would constitute a Nonrecoverable Property Advance.
 
(9)                Section 3.05(a). The Primary Servicer shall establish a
custodial account (hereinafter the “Primary Servicer Collection Account”),
meeting all of the requirements of the Collection Account under the Pooling and
Servicing Agreement, and references to the Collection Account shall be
references to such Primary Servicer Collection Account. The creation of any
Primary Servicer Collection Account shall be evidenced by a certification in the
form of Exhibit F attached hereto and a copy of such certification shall be
furnished to the Master Servicer on or prior to the Closing Date and thereafter
to the Master Servicer upon any transfer of the Primary Servicer Collection
Account.  Notwithstanding the fourth paragraph of Section 3.05(a) of the Pooling
and Servicing Agreement, the Primary Servicer shall deposit into the Primary
Servicer Collection Account and include in its Primary Servicer Remittance
Amount all Default Interest, any late payment fees, Modification Fees,
defeasance fees, Assumption Fees, loan service transaction fees, assumption
application fees, consent fees, Prepayment Interest Excess, charges for
beneficiary statements or demands, amounts collected for checks returned for
insufficient funds and other fees and amounts collected from Borrowers that
constitute additional Servicing Compensation and/or additional Special Servicing
Compensation (in each case, other than those to which the Primary Servicer is
entitled pursuant to Section 3.01(c)(19) of this Agreement).  Any amounts of
additional Special Servicing Compensation payable to the Special Servicer shall
be remitted to the Special Servicer by the Master Servicer.  For purposes of the
last paragraph of Section 3.05(a) of the Pooling and Servicing Agreement, the
Master Servicer shall direct the Special Servicer to make payment of amounts
referenced therein directly to the Primary Servicer for deposit in the Primary
Servicer Collection Account.
 
(10)                Section 3.05(c) is not incorporated herein.  With respect to
each Distribution Date, the Primary Servicer shall deliver to the Master
Servicer on or before the Primary Servicer Remittance Date the Primary Servicer
Remittance Amount as of the related Determination Date.  Each remittance
required to be made to the Master Servicer on the Primary Servicer Remittance
Date shall be made by wire transfer and shall be made by 2:00 p.m. Charlotte,
North Carolina time on such date.  Each month, by 2:00 p.m. Charlotte, North
Carolina time, on the first Business Day after receipt of any Primary Servicer
Remittance Amount between the Primary Servicer Remittance Date and the
Distribution Date, the Primary Servicer shall forward to the Master Servicer by
wire transfer the Primary Servicer Remittance Amount for such date. Each month
by 2:00 p.m. Charlotte, North Carolina time, on the first Business Day after
receipt of any amounts which constitute delinquent payments on any Mortgage Loan
and any Penalty Charges, the Primary Servicer shall forward to the Master
Servicer by wire transfer all such amounts collected by the Primary Servicer and
not previously remitted to the Master Servicer.  Section 3.01(c)(21) of this
Agreement sets forth certain reporting requirements with respect to such
remittances.
 
(11)                Section 3.06 is not incorporated herein. The Primary
Servicer may, from time to time, make withdrawals from the Primary Servicer
Collection Account for any of the
 
 
7

--------------------------------------------------------------------------------

 
 
following purposes (the order set forth below not constituting an order of
priority for such withdrawals):
 
(i)                  to remit to the Master Servicer for deposit in the
Collection Account the amounts required to be so deposited pursuant to the first
paragraph of Section 3.05(b) of the Pooling and Servicing Agreement and Section
3.01(c)(10) of this Agreement;
 
(ii)                 to pay itself earned and unpaid Primary Servicing Fees,
with respect to the Mortgage Loans and/or any successor REO Loans in respect
thereof, the Primary Servicer’s right to payment pursuant to this clause (ii)
with respect to any such Mortgage Loan or REO Loans being limited to amounts on
deposit in the Primary Servicer Collection Account that are received on or in
respect of on such Mortgage Loan or REO Loan, as applicable, that are allocable
as recovery of interest thereon;
 
(iii)                to pay itself out of general collections on the Mortgage
Loans and REO Properties, with respect to any Mortgage Loan or REO Property any
related earned Primary Servicing Fee that remained unpaid in accordance with
clause (ii) above following a Final Recovery Determination made with respect to
such Mortgage Loan or REO Property and the deposit into the Collection Account
of all amounts received in connection therewith;
 
(iv)                to pay itself, as additional servicing compensation in
accordance with Section 3.12(a) of the Pooling and Servicing Agreement, interest
and investment income earned in respect of amounts held in the Primary Servicer
Collection Account as provided in Section 3.01(c)(12) of this Agreement, but
only to the extent of the net investment earnings, if any, with respect to the
Primary Servicer Collection Account for any Collection Period;
 
(v)                 to clear and terminate the Primary Servicer Collection
Account at the termination of this Agreement pursuant to Section 9.01 of the
Pooling and Servicing Agreement, as modified herein; and
 
(vi)                to remove any amounts deposited in the Primary Servicer
Collection Account in error.
 
The Primary Servicer shall keep and maintain separate accounting records, on a
Mortgage Loan by Mortgage Loan basis, reflecting amounts allocable to each
Mortgage Loan, and on a property-by-property basis when appropriate, for the
purpose of justifying any withdrawal, debit or credit from the Primary Servicer
Collection Account.  Upon written request, the Primary Servicer shall provide to
the Master Servicer such records.
 
(12)                Section 3.07 is not incorporated herein. The Primary
Servicer may invest funds in the Primary Servicer Collection Account and/or any
Borrower Account maintained by it on the same terms as the Master Servicer may
invest funds in the Collection Account, and/or a Borrower Account, and subject
to the same rights, restrictions and obligations regarding maturity dates,
gains, losses, withdrawals, possession or control of Permitted Investments and
Permitted
 
 
8

--------------------------------------------------------------------------------

 
 
Investments payable on demand. Without limiting the generality of the foregoing,
any investment of funds in the Primary Servicer Collection Account and/or
Borrower Account shall be made in the name of the Trustee (in its capacity as
such).
 
(13)                Sections 3.08(a) and (c). References to the Collection
Account shall be references to the Primary Servicer Collection Account. All
insurance policies caused to be maintained by the Primary Servicer hereunder
shall also name the Master Servicer as loss payee; in the following form: “Wells
Fargo Bank, National Association, as Master Servicer on behalf of Deutsche Bank
Trust Company Americas as Trustee for the benefit of the Certificateholders of
UBS-Citigroup Commercial Mortgage Trust 2011-C1, Commercial Mortgage
Pass-Through Certificates, Series 2011-C1, c/o Midland Loan Services, a Division
of PNC Bank, National Association, as Primary Servicer, its successors and
assigns “ATIMA”. Within thirty (30) days after the execution date of this
agreement, the Primary Servicer shall forward to the Master Servicer a fully
completed certificate of insurance in the form of Exhibit H attached
hereto.  Without limiting the generality of the obligations of the Primary
Servicer hereunder, the Primary Servicer shall monitor and certify as to the
status of insurance policies relating to the Mortgage Loans on a quarterly basis
starting for the quarter ending on March of 2012, within 30 days of the end of
such quarter as required by, and in the form of, Exhibit E attached hereto,
pursuant to Section 3.01(c)(21) of this Agreement.  The Primary Servicer shall
promptly notify the Master Servicer of any Mortgaged Property that is not
insured against terrorist or other similar acts.  The Master Servicer or the
Special Servicer shall make all determinations with respect to terrorism
insurance matters required to be made under Section 3.08 of the Pooling and
Servicing Agreement, and the Primary Servicer shall reasonably cooperate with
the Master Servicer in connection therewith.
 
(14)                Section 3.08(b). References to the Collection Account shall
be references to the Primary Servicer Collection Account.
 
(15)                Section 3.08 (d). The Primary Servicer shall cause to be
delivered to the Master Servicer from time to time upon the Master Servicer’s
reasonable request a certificate of insurance or other evidence of such fidelity
bond and errors and omissions insurance (or self-insurance).  The Primary
Servicer shall promptly notify or cause its insurer to notify the Master
Servicer of any material change to such fidelity bond or errors and omissions
insurance (or self-insurance).
 
(16)                Section 3.09, except that Sections 3.09(d) and (g) are not
incorporated herein.  (A)  For so long as the Primary Servicer is the Special
Servicer, and subject to Section 3.01(d) of this Agreement, the Primary Servicer
shall perform the obligations of the Master Servicer under such Section 3.09 of
the Pooling and Servicing Agreement (including dealing directly with, and
obtaining the consent of, the Special Servicer on matters for which the Pooling
and Servicing Agreement requires the Master Servicer to deal with, or obtain the
consent of, the Special Servicer) without the approval of the Master Servicer,
but subject to all requirements and restrictions set forth in Section 3.09 of
the Pooling and Servicing Agreement and Section 3.01(d) of this Agreement;
provided, however, that the Primary Servicer shall copy the Master Servicer on
all correspondence to the Special Servicer and the Borrower regarding such
matters and the Primary Servicer shall prepare any package and analysis
necessary to obtain any required No Downgrade Confirmation and shall forward
such package to the Master Servicer.  The Master
 
 
9

--------------------------------------------------------------------------------

 
 
Servicer (not the Primary Servicer) will deal with the Rating Agencies to the
extent required by Section 3.09 of the Pooling and Servicing Agreement.  Section
3.09(d) of the Pooling and Servicing Agreement is not incorporated herein.  The
Primary Servicer shall promptly provide copies of any waivers, approvals,
assumptions, transfers or other actions contemplated by 3.09 (other than
defeasance) it effects pursuant to this Section to the Master Servicer and the
Master Servicer will provide notice or copies to the 17g-5 Information Provider
and Rating Agencies to the extent required by the Pooling and Servicing
Agreement.  Section 3.09(g) of the Pooling and Servicing Agreement is not
incorporated herein.  The Primary Servicer shall promptly forward all requests
for defeasance to the Master Servicer.  The Master Servicer will deal or
communicate directly with the Borrower in connection with any defeasance.
 
 (B)  Notwithstanding the foregoing, in the event that the Primary Servicer is
no longer the Special Servicer, the Primary Servicer will not permit or consent
to any assumption, transfer or other action contemplated by Section 3.09 of the
Pooling and Servicing Agreement (excluding Section 3.09(g) of the Pooling and
Servicing Agreement) without the prior written consent of the Master Servicer,
and the provisions of this clause (B) shall apply. With respect to any such
proposed action, the Primary Servicer shall perform and forward to the Master
Servicer any analysis, recommendation or other information required to be
prepared and/or delivered by the Master Servicer under Section 3.09 of the
Pooling and Servicing Agreement.  The Master Servicer, not the Primary Servicer,
will deal directly with the Special Servicer in connection with obtaining any
necessary approval or consent from the Special Servicer.  If the Master Servicer
consents to any such assumption, transfer or other action, the Primary Servicer
shall close such transaction.  Section 3.09(d) of the Pooling and Servicing
Agreement is not incorporated herein.  The Primary Servicer shall promptly
provide copies of any waivers it effects pursuant to this Section to the Master
Servicer and the Master Servicer will provide notice or copies to the 17g-5
Information Provider and Rating Agencies to the extent required by the Pooling
and Servicing Agreement.  Section 3.09(g) of the Pooling and Servicing Agreement
is not incorporated herein.  The Primary Servicer shall promptly forward all
requests for defeasance to the Master Servicer.  The Master Servicer will deal
or communicate directly with the Borrower in connection with any defeasance.
 
(17)                Section 3.10. References to the Master Servicer shall not be
deemed to be references to the Primary Servicer for purposes of Section 3.10
(other than Section 3.10(i)) of the Pooling and Servicing Agreement.
 
(18)                Section 3.11. The references to the Collection Account in
Section 3.11(a) of the Pooling and Servicing Agreement shall be references to
the Primary Servicer Collection Account.
 
(19)                Section 3.12(a).  References to the Servicing Fee shall be
references to the Primary Servicing Fee and references in the definition of
“Servicing Fee” to the Servicing Fee Rate shall be references to the Primary
Servicing Fee Rate.  In addition, the Primary Servicer shall be entitled to
receive, as additional servicing compensation, to the extent the Master Servicer
is entitled to such amounts under the Pooling and Servicing Agreement, (i) all
investment income earned on amounts on deposit in the Primary Servicer
Collection Account and certain Borrower Accounts (to the extent consistent with
the related Loan Documents), (ii)
 
 
10

--------------------------------------------------------------------------------

 
 
100% of any amounts collected by the Primary Servicer for checks returned for
insufficient funds, demand fees or similar items with respect to the Mortgage
Loans to the extent the Master Servicer is entitled to such items under Section
3.12(a)(iii) of the Pooling and Servicing Agreement, (iii) 50% of that portion
of any Modification Fees, Assumption Fees, consent fees and similar fees and
assumption application fees to which the Master Servicer is entitled under
Section 3.12(a)(iv) of the Pooling and Servicing Agreement with respect to the
Mortgage Loans, and (iv) 100% of that portion of any beneficiary statement
charges to which the Master Servicer is entitled under Section 3.12(a)(iv) of
the Pooling and Servicing Agreement with respect to the Mortgage Loans.  The
second paragraph of Section 3.12(a) is not incorporated herein.  The Primary
Servicer shall not be entitled to any defeasance fees, Prepayment Interest
Excesses, Default Interest, Penalty Charges or other amounts not specifically
addressed above in this Section 3.01(c)(19).
 
(20)                Sections 3.12(b) and (c). References to the Special Servicer
shall remain references to the Special Servicer.  References to the Master
Servicer shall not be deemed to be references to the Primary Servicer for
purposes of Sections 3.12(b) and (c) of the Pooling and Servicing
Agreement.  Any such fees referred to in Sections 3.12(b) and (c) of the Pooling
and Servicing Agreement received by the Primary Servicer shall be paid by the
Primary Servicer to the Master Servicer for distribution in accordance with the
Pooling and Servicing Agreement.
 
(21)                Section 3.13(a) is not incorporated herein.  The Primary
Servicer shall deliver to the Master Servicer, no later than 3:00 p.m.
Charlotte, North Carolina time on the Primary Servicer Reporting Date, by
electronic transmission in a format reasonably acceptable to the Primary
Servicer and the Master Servicer, the CREFC Loan Periodic Update File, providing
the required information as of such Determination Date.  The Primary Servicer
shall deliver to the Master Servicer by electronic transmission (in a format
reasonably acceptable to the Primary Servicer and the Master Servicer) (a) not
later than 3:00 p.m. Charlotte, North Carolina time on the Primary Servicer
Reporting Date, the Collection Report (the information therein to be stated as
of the Determination Date) in the form of Exhibit G and (b) within thirty (30)
days after the end of each calendar quarter, beginning with the quarter ending
on March 31, 2012, the certification on the Mortgage Loans, including without
limitation information regarding UCC Financing Statements, taxes, insurance
premiums and ground rents, required by and in the form of Exhibit E attached
hereto.  The Primary Servicer shall deliver to the Master Servicer no later than
3:00 pm Charlotte, North Carolina time on the second Business Day of each month
by electronic transmission in a format designated by the Master Servicer, a
remittance report containing scheduled balance information for each Mortgage
Loan reflecting the scheduled Monthly Payment for such month in the form of
Exhibit G attached hereto.  In addition, on each day that the Primary Servicer
forwards to the Master Servicer any funds pursuant to Section 3.01(c)(10) of
this Agreement, the Primary Servicer shall deliver to the Master Servicer by
electronic transmission in a format reasonably acceptable to the Primary
Servicer and the Master Servicer, a report of the nature of such remittance in
the form of Exhibit G attached hereto.  The Primary Servicer shall also prepare
and deliver to the Master Servicer not later than 3:00 p.m. Charlotte, North
Carolina time on the Primary Servicer Reporting Date, a certification in the
form of Exhibit J attached hereto.
 
(22)                Section 3.13(b).  References to the Collection Account shall
be references to such Primary Servicer Collection Account.
 
 
11

--------------------------------------------------------------------------------

 
 
(23)                Sections 3.13(c), (d) and (e).  The Primary Servicer shall
deliver to the Master Servicer, no later than 3:00 p.m., Charlotte, North
Carolina time on the Primary Servicer Reporting Date, by electronic transmission
in the format mutually agreed upon by the Master Servicer and the Primary
Servicer, the reports, statements and files required by Section 3.13(c).  All
reports, statements and files required by Section 3.13(d) shall be
electronically delivered to the Master Servicer in a format reasonably
acceptable to the Primary Servicer and the Master Servicer promptly upon
completion, and in any event, at least five (5) Business Days before the Master
Servicer must deliver or make available such reports, statements and files under
the Pooling and Servicing Agreement.  The second paragraph of Section 3.13(d)
shall not be applicable to the Primary Servicer and shall not be incorporated
herein.  The Primary Servicer in connection with the reports that it prepares in
connection with Sections 3.13(c) and (d) of the Pooling and Servicing Agreement
will afford the Master Servicer reasonable cooperation by providing such
information as the Master Servicer may reasonably request in connection with the
Master Servicer’s responsibilities in Sections 3.13(c), (d) and (e) of the
Pooling and Servicing Agreement.
 
(24)                Sections 3.14 (a) and (b).  The Primary Servicer shall also
be subject to Section 3.01(c)(36) of the Agreement.  None of the restrictions in
Section 3.14 of the Pooling and Servicing Agreement or Section 3.01(c)(36) of
this Agreement shall prohibit or restrict oral or written communications, or
providing information, between the Primary Servicer, on the one hand, and a
Rating Agency, Companion Rating Agency or NRSRO, on the other hand, with regard
to (i) such Rating Agency’s, Companion Rating Agency’s or NRSRO’s review of the
ratings it assigns to the Primary Servicer, (ii) such Rating Agency’s, Companion
Rating Agency’s or NRSRO’s approval of the Primary Servicer as a commercial
mortgage master, special or primary servicer or (iii) such Rating Agency’s,
Companion Rating Agency’s or NRSRO’s evaluation of the Primary Servicer’s
servicing operations in general; provided, however, that the Primary Servicer
shall not provide any information relating to the Certificates or the Mortgage
Loans to a Rating Agency, Companion Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency, Companion Rating Agency or
NRSRO unless (x) Borrower, property or deal specific identifiers are redacted;
or (y) such information has already been provided to the Depositor and has been
uploaded on to the 17g-5 Information Provider’s Website.  Additionally, nothing
in this Agreement limits the rights of Midland Loan Services, a Division of PNC
Bank, National Association, in its capacity as Special Servicer under the
Pooling and Servicing Agreement to communicate or provide information to any
Rating Agency or NRSRO.
 
(25)                Sections 3.17(a) and (b). The Primary Servicer shall
promptly (but in no event later than fifteen (15) days after completion of the
related inspection report) forward to the Master Servicer a copy of all
inspection reports prepared by or on behalf of the Primary Servicer.  The
Primary Servicer may engage a third party at its cost to perform property
inspections and prepare property inspection reports without first obtaining the
consent of the Master Servicer; provided, however, that the Primary Servicer
shall remain obligated and primarily liable to the Master Servicer for
satisfactory completion of the inspections and reports as required by this
Agreement.  The Primary Servicer shall promptly notify the Master Servicer of
any event or circumstance that gives rise to enforcement rights with respect to
the Manager under the related Loan Documents and Management Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(26)                Section 3.17(c).  On each Primary Servicer Remittance Date,
the Primary Servicer shall deposit into the Primary Servicer Collection Account
as part of the Primary Servicer Remittance Amount, the amount set forth in
Section 3.17(c) of the Pooling and Servicing Agreement to the extent resulting
from Principal Prepayments on the Mortgage Loans and to the extent that the
Master Servicer is required to remit such amounts under Section 3.17(c) of the
Pooling and Servicing Agreement, but only if the amount due is due to the
failure of the Primary Servicer to follow the related Mortgage Loan
Documents.  References to Master Servicing Fees in Section 3.17(c) of the
Pooling and Servicing Agreement shall be references to Primary Servicing Fees.
 
(27)                Sections 3.17(d) and (e).  With respect to the Mortgage
Loans serviced hereunder, the Primary Servicer shall inform the ground lessor
that any notices of default under the related Ground Lease should thereafter be
forwarded to the Master Servicer in addition to the Primary Servicer.
 
(28)                Section 3.20.
 
(29)                Section 3.23(a).  The Primary Servicer shall promptly notify
the Master Servicer of any event or circumstance that the Primary Servicer deems
would cause any Mortgage Loan to become a Specially Serviced Loan.  The
determination as to whether a Mortgage Loan has become a Specially Serviced Loan
shall be made by the Master Servicer.  Upon receipt by the Master Servicer of
notice from the Special Servicer that a Specially Serviced Loan has become a
Corrected Mortgage Loan, the Master Servicer shall promptly give the Primary
Servicer notice thereof and the obligation of the Primary Servicer to service
and administer such Mortgage Loan shall resume.
 
(30)                Section 3.23(d) is not incorporated herein.  The Primary
Servicer shall continue to process payments and maintain ongoing payment records
with respect to each Mortgage Loan that becomes a Specially Serviced Loan or an
REO Property and shall timely provide the Master Servicer and the Special
Servicer with any information required by the Master Servicer to perform its
duties under the Pooling and Servicing Agreement.  Pursuant to Section
3.01(c)(19) of this Agreement, the Primary Servicer shall be entitled to receive
the Primary Servicing Fee for so long as the Master Servicer receives its fee,
with respect to each Specially Serviced Loan.
 
(31)                Sections 3.24(b), (c), (d) and (e).  Any request for a No
Downgrade Confirmation shall be made in accordance with Section 3.01(c)(36) of
this Agreement.
 
(32)                Sections 3.25 and 3.26.  (A) For so long as the Primary
Servicer is the Special Servicer, and subject to Section 3.01(d) of this
Agreement, the Primary Servicer shall perform the obligations of the Master
Servicer under such Section 3.26 of the Pooling and Servicing Agreement
(including dealing directly with, and obtaining the consent of, the Special
Servicer on matters for which the Pooling and Servicing Agreement requires the
Master Servicer to deal with, or obtain the consent of, the Special Servicer)
without the approval of the Master Servicer, but subject to all requirements and
restrictions set forth in Section 3.26 of the Pooling and Servicing Agreement
and Section 3.01(d) of this Agreement; provided, however, that the Primary
Servicer shall copy the Master Servicer on all correspondence to the Special
Servicer
 
 
13

--------------------------------------------------------------------------------

 
 
and the Borrower regarding such matters and the Primary Servicer shall prepare
any package and analysis necessary to obtain any required No Downgrade
Confirmation and shall forward such package to the Master Servicer.  The Master
Servicer (not the Primary Servicer) will deal with the 17g-5 Information
Provider and Rating Agencies to the extent required by Section 3.26 of the
Pooling and Servicing Agreement.  Notwithstanding the foregoing, with respect to
any modification, extension, waiver, consent or other action contemplated by
Section 3.26 of the Pooling and Servicing Agreement for which the Pooling and
Servicing Agreement does not require the Master Servicer to obtain the consent
or approval of the Special Servicer, the Primary Servicer shall not permit or
consent to any such modification, extension, waiver, consent or other action
without the prior written consent of the Master Servicer.  With respect to any
such proposed action requiring the consent of the Master Servicer, the Primary
Servicer shall perform and forward to the Master Servicer any analysis,
recommendation or other information required to be prepared and/or delivered by
the Master Servicer under Section 3.26 of the Pooling and Servicing Agreement
and, if the Master Servicer consents to any such modification, extension,
waiver, consent or other action, the Primary Servicer shall close such
transaction.  The Primary Servicer will not permit any Principal Prepayment with
respect to any Mortgage Loan without the written consent of the Master Servicer.
The Primary Servicer shall promptly forward all requests for Principal
Prepayments to the Master Servicer, along with a payoff statement setting forth
the amount of the necessary Principal Prepayment calculated by the Primary
Servicer.
 
(B)           Notwithstanding the foregoing, in the event that the Primary
Servicer is no longer the Special Servicer, the Primary Servicer shall not
permit or consent to any modification, extension, waiver, consent or other
action contemplated by Section 3.26 of the Pooling and Servicing Agreement
without the prior written consent of the Master Servicer, Section 3.25 shall not
be incorporated herein and the provisions of this clause (B) shall apply. With
respect to any such proposed action, the Primary Servicer shall perform and
forward to the Master Servicer any analysis, recommendation or other information
required to be prepared and/or delivered by the Master Servicer under Section
3.26 of the Pooling and Servicing Agreement and, if the Master Servicer consents
to any such modification, extension, waiver, consent or other action, the
Primary Servicer shall close such transaction.  The Master Servicer, not the
Primary Servicer, will deal directly with the Special Servicer in connection
with obtaining any necessary approval or consent from the Special
Servicer.  When forwarding a request for the approval of any lease or renewal or
extension thereof, the Primary Servicer shall forward to the Master Servicer the
information concerning such lease required by, and in the form of, Exhibit I
attached hereto.  The Primary Servicer will not permit any Principal Prepayment
with respect to any Mortgage Loan without the written consent of the Master
Servicer. The Primary Servicer shall promptly forward all requests for Principal
Prepayments to the Master Servicer, along with a payoff statement setting forth
the amount of the necessary Principal Prepayment calculated by the Primary
Servicer.
 
(33)                [Reserved]
 
(34)                [Reserved]
 
(35)                [Reserved]
 
 
14

--------------------------------------------------------------------------------

 
 
(36)                Section 3.30 is not incorporated herein.  Notwithstanding
any provision herein to the contrary but subject to the last paragraph of this
Section 3.01(c)(36) and to Section 3.01(c)(24) of this Agreement and except as
required by law, the Primary Servicer shall not make any request to a Rating
Agency for a No Downgrade Confirmation; all such requests shall be made by, and
as determined necessary by, the Master Servicer.  The Primary Servicer shall not
communicate (orally or in writing) with any Rating Agency regarding any of the
Loan Documents or any matter related to the Mortgage Loans, the related
Mortgaged Properties, the related Borrowers or any other matters in connection
with the Certificates or pursuant to this Agreement or the Pooling and Servicing
Agreement.  The Primary Servicer agrees to comply (and to cause each and every
subcontractor, vendor or agent for the Primary Servicer and each of its
officers, directors and employees to comply) with the provisions relating to
communications with the Rating Agencies set forth in this Section 3.01(a)(36)
and the Pooling and Servicing Agreement and shall not deliver to any Rating
Agency any report, notice, statement, request for No Downgrade Confirmation or
other information the communication of which to the Rating Agencies is
restricted by the Pooling and Servicing Agreement.
 
All information described in the immediately preceding paragraph will be
provided by, and all such communications, responses and requests described in
the immediately preceding paragraph will be made by, the Master Servicer in
accordance with the procedures required by the Pooling and Servicing
Agreement.  To the extent that the Master Servicer is required to provide any
information to, or communicate with, any Rating Agency in accordance with its
obligations under the Pooling and Servicing Agreement and such information or
communication is regarding the Mortgage Loans or the primary servicing by the
Primary Servicer under this Agreement, the Primary Servicer shall provide the
information to the Master Servicer necessary for the Master Servicer to fulfill
such obligations.
 
Notwithstanding the foregoing restrictions in this Section 3.01(c)(36), the
Primary Servicer may request that a Rating Agency provide a No Downgrade
Confirmation with respect to accounts held at the Primary Servicer or an
Affiliate of the Primary Servicer which No Downgrade Confirmation is required in
order for an account held at the Primary Servicer or an Affiliate of the Primary
Servicer to constitute an Eligible Account as contemplated by the definition of
“Eligible Account” in the Pooling and Servicing Agreement; provided that the
Primary Servicer complies with the following requirements. Any such No Downgrade
Confirmation request shall be in writing, with a cover letter indicating the
nature of the request and shall include all information the Primary Servicer
believes is reasonably necessary for the Rating Agency to make its
decision.  The Primary Servicer shall provide such No Downgrade Confirmation
request to the Master Servicer by email, who shall promptly provide such No
Downgrade Confirmation request to the 17g-5 Information Provider (with a copy to
the Primary Servicer), and two Business Days following such delivery to the
17g-5 Information Provider (or after the Master Servicer has determined that it
is otherwise permitted under the Pooling and Servicing Agreement to send such
request to the Rating Agency), the Primary Servicer shall send such No Downgrade
Confirmation request to the Rating Agency (with a copy to the Master
Servicer).  To the extent that the Rating Agency makes an inquiry or initiates
communications with the Primary Servicer regarding such No Downgrade
Confirmation request, the Primary Servicer shall notify the Master Servicer of
such inquiry or communication, and all responses to such inquiries or
communications from the Rating Agency shall be made in writing by the Primary
Servicer and shall be provided to the Master Servicer, who shall provide such
response
 
 
15

--------------------------------------------------------------------------------

 
 
to the 17g-5 Information Provider (with a copy to the Primary Servicer) and two
Business Days following such delivery to the 17g-5 Information Provider (or
after the Master Servicer has determined that it is otherwise permitted under
the Pooling and Servicing Agreement to send such request to the Rating Agency),
the Primary Servicer may provide such response to the Rating Agency (with a copy
to the Master Servicer).
 
(37)                Section 4.07 is not incorporated herein.  The Primary
Servicer shall have no obligation to make P&I Advances.
 
(38)                Sections 10.01, 10.02, 10.03, 10.05, 10.06, 10.07, 10.08,
10.09, 10.11, 10.12, 10.13 and 10.17.  The Primary Servicer shall cooperate
fully with the Master Servicer and deliver to the  Master Servicer any and all
statements, reports, certifications, records and any other information in it
possession and necessary in the reasonable good faith determination of the
Master Servicer, the Certificate Administrator, the Trustee or the Depositor to
permit the Depositor to comply with the provisions of Regulation AB and the
Master Servicer to comply with its obligations under Article X of the Pooling
and Servicing Agreement, together with such disclosures relating to the Primary
Servicer, or the servicing of the Mortgage Loans, reasonably believed by the
Depositor, the Certificate Administrator or the Master Servicer to be necessary
in order to effect such compliance.  For purposes of this Section 3.01(c)(38) of
this Agreement, references to the Trustee, the Certificate Administrator or the
Depositor in Article X of the Pooling and Servicing Agreement shall not be
deemed to be references to the Master Servicer but shall remain references to
the Trustee, the Certificate Administrator or the Depositor, as applicable;
provided that the Primary Servicer shall copy the Master Servicer on any notice,
certificate or information provided to the Trustee, the Certificate
Administrator or the Depositor pursuant to this Section 3.01(c)(38) of this
Agreement.
 
With respect to any period that the Primary Servicer is a servicer as
contemplated by Item 1108(a)(2) of Regulation AB, the Primary Servicer shall
perform all obligations under Section 10.03 of the Pooling and Servicing
Agreement applicable to a servicer as contemplated by Item 1108(a)(2) of
Regulation AB (including, without limitation, any obligation or duty the Master
Servicer is required under Section 10.03 of the Pooling and Servicing Agreement
to cause (or use commercially reasonable efforts to cause) a servicer as
contemplated by Item 1108(a)(2) of Regulation AB to perform).
 
Any Additional Form 10-D Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is an Additional Servicer
or a Servicing Function Participant, also to the Depositor and the Certificate
Administrator) within the time provided in Section 10.06 of the Pooling and
Servicing Agreement.
 
Any Additional Form 10-K Disclosure and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer (and, if the Primary Servicer is an Additional Servicer
or a Servicing Function Participant, also to the Depositor and the Certificate
Administrator) by March 1st (with a grace period through March 8th), commencing
March 2012.
 
 
16

--------------------------------------------------------------------------------

 
 
The Primary Servicer (without regard to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall provide a Performance Certification described in Section 10.08 of the
Pooling and Servicing Agreement (on which the Master Servicer and its officers,
directors and Affiliates, in addition to the Certification Parties, can
reasonably rely) to the Master Servicer by March 1st (with a grace period
through March 8th).  If the Primary Servicer is a Reporting Servicer, such
Performance Certification shall also be provided to the Certifying Person by the
time required by the Pooling and Servicing Agreement, and if the Primary
Servicer is not a Reporting Servicer, such Performance Certification shall be
delivered only to the Master Servicer.  In addition, the Primary Servicer (a)
shall provide such information and assistance as may be reasonably required to
cooperate with the Master Servicer in complying with Section 10.08 of the
Pooling and Servicing Agreement and (b) shall cooperate with the Master
Servicer’s reasonable requests in performing its due diligence for its
certification under Section 10.08 of the Pooling and Servicing Agreement.
 
Any Form 8-K Disclosure Information and related Additional Disclosure
Notification required to be delivered by the Primary Servicer shall be delivered
to the Master Servicer, the Depositor and the Certificate Administrator within
the time provided in Section 10.09 of the Pooling and Servicing Agreement.
 
The Primary Servicer (without regarding to whether the Primary Servicer is an
Additional Servicer or Servicing Function Participant) shall deliver its
Officer’s Certificate required by Section 10.11 of the Pooling and Servicing
Agreement to the Master Servicer by March 1st (with a grace period through March
8th) each year.  If the Primary Servicer is an Additional Servicer or Servicing
Function Participant, the Primary Servicer shall also deliver such Officer’s
Certificate to the Certificate Administrator, the Trustee and Depositor within
the time provided in Section 10.11 of the Pooling and Servicing Agreement, and
if the Primary Servicer is not an Additional Servicer or Servicing Function
Participant, such Officer’s Certificate shall be delivered only to the Master
Servicer.
 
The Primary Servicer (without regarding to whether the Primary Servicer is a
Servicing Function Participant, a Reporting Servicer or Additional Servicer)
shall deliver the items required under Sections 10.12 and 10.13 of the Pooling
and Servicing Agreement regarding itself (the “report on an assessment of
compliance with Relevant Servicing Criteria” and “accountants’ report”) to the
Master Servicer by March 1st (with a grace period through March 8th) each
year.  If the Primary Servicer is a Servicing Function Participant, a Reporting
Servicer or Additional Servicer, the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall also be delivered to
the Certificate Administrator, the Trustee and Depositor within the time
provided in Sections 10.12 and 10.13 of the Pooling and Servicing Agreement, and
if the Primary Servicer is not an Servicing Function Participant, a Reporting
Servicer or Additional Servicer, the report on an assessment of compliance with
Relevant Servicing Criteria and accountants’ report shall be delivered only to
the Master Servicer.
 
Subject to other provisions of this Agreement restricting the right of the
Primary Servicer to retain subservicers or subcontractors, the provisions of
Article X regarding retaining a “Sub-Servicer,” “Subcontractor,” “Additional
Servicer” or “Servicing Function Participant” shall be applicable to any
sub-servicer, subcontractor or agent hired by the Primary Servicer to perform
any of its obligations hereunder and the Primary Servicer shall comply with such
provisions.
 
 
17

--------------------------------------------------------------------------------

 
 
The Primary Servicer shall indemnify and hold harmless the Master Servicer, the
Certification Party and the Depositor (and their respective employees, directors
and officers, and each other person who controls any such entity within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act) against any and all expenses, losses, claims, damages, penalties, fines,
forfeitures, legal fees, judgments, costs and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of (i) the failure to
perform its obligations to the Master Servicer, the Depositor or Certificate
Administrator under this Section 3.01(c)(38) by the time required after giving
effect to any applicable grace period or cure period, or the negligence, bad
faith or willful misconduct on the part of the Primary Servicer in the
performance of such obligations or (ii) the failure of any Servicing Function
Participant or Additional Servicer retained by it to perform its obligations to
the Master Servicer, the Depositor or Certificate Administrator under this
Section 3.01(c)(38) by the time required after giving effect to any applicable
grace period and cure period.
 
The Primary Servicer shall indemnify and hold harmless each Certification Party,
the Depositor or any employee, director or officer of the Depositor from and
against any losses, damages, penalties, fines, forfeitures, legal fees, claims,
fees and expenses and related costs, judgments and other costs and expenses
incurred by such indemnified party arising out of (i) a breach of its
obligations to provide any of the annual compliance statements or annual
assessment of servicing criteria or attestation reports pursuant to this
Agreement, (ii) the negligence, bad faith or willful misconduct on its part in
the performance of such obligations or (iii) any failure by a Servicer (as
defined in Section 10.17 of the Pooling and Servicing Agreement) to identify a
Servicing Function Participant pursuant to Section 10.17 of the Pooling and
Servicing Agreement.
 
If the indemnification provided for in this Section 3.01(c)(38) is unavailable
or insufficient to hold harmless any Certification Party, the Master Servicer,
the Depositor or any employee, director or officer of the Depositor, then the
Primary Servicer shall contribute to the amount paid or payable to the
indemnified party as a result of the losses, claims, damages or liabilities of
the indemnified party in such proportion as is appropriate to reflect the
relative fault of the indemnified party on the one hand and the Primary Servicer
on the other in connection with a breach of the Primary Servicer’s obligations
pursuant to this Section 3.01(c)(38).
 
(d)           For so long as the Primary Servicer is also the Special Servicer,
Sections 3.01(c)(16)(A)  and 3.01(c)(32)(A) of this Agreement shall apply;
provided that in the event that the Primary Servicer, in the good faith and
reasonable judgment of the Master Servicer, violates the Servicing Standard or
otherwise commits an “Event of Default” under the Pooling and Servicing
Agreement in connection with the granting or withholding of any approval under
such sections (including, without limitation, any approvals set forth in Section
3.09 of the Pooling and Servicing Agreement, Section 3.26 of the Pooling and
Servicing Agreement and any approvals described in Section 3.01(c) of this
Agreement), the Primary Servicer thereafter shall no longer be permitted to
exercise the foregoing approval rights and shall thereafter be required to seek
the approval of the Master Servicer, and Sections 3.01(c)(16)(B) and
3.01(c)(32)(B) of this Agreement shall apply.  The Primary Servicer, in
processing each of these transactions, shall apprise the Master Servicer from
time to time of its actions.  The Primary Servicer shall provide all reasonable
cooperation to the Master Servicer in connection with the Master Servicer’s
duties
 
 
18

--------------------------------------------------------------------------------

 
 
under the Pooling and Servicing Agreement to oversee sub-servicers.  Such
cooperation shall include (without limitation) notifying the Master Servicer of
any such transaction, and the Primary Servicer shall make itself available for
teleconferences from time to time upon reasonable request of the Master Servicer
in connection therewith.  Immediately following the completion of each
transaction, the Primary Servicer shall send the Master Servicer copies of all
of the evaluation and approval documentation created in connection with such
transaction.
 
Section 3.02                                Merger or Consolidation of the
Primary Servicer.
 
The Primary Servicer shall keep in full effect its existence, rights and
franchises as a national banking association under the laws of the United
States.  The Primary Servicer shall continue to be authorized to transact
business in the state or states in which the Mortgaged Properties for the
Mortgage Loans are situated, if and to the extent required by applicable law,
except where the failure to so comply would not adversely affect the Primary
Servicer’s ability to perform its obligations in accordance with the terms of
this Agreement.
 
Any Person into which the Primary Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Primary Servicer shall be a party, or any Person succeeding to all or
substantially all of the business of the Primary Servicer, shall be the
successor of the Primary Servicer hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that the successor or
surviving Person (i) must be a business entity whose business includes the
servicing of mortgage loans and shall be authorized to transact business in the
state or states in which the related Mortgaged Properties it is to service are
situated to the extent required by applicable law, (ii) must be listed on S&P’s
Select Servicer List as a U.S. Commercial Mortgage Servicer, (iii) must be
acceptable to the Master Servicer, which consent may not be unreasonably
withheld, and (iv) shall have assumed in writing the obligations of the Primary
Servicer under this Agreement; provided, further, however, that clause (iii) in
the immediately preceding proviso shall not be required for a merger in which
the Primary Servicer is the surviving entity under applicable law.
 
Section 3.03                                Limitation on Liability of the
Primary Servicer and Others.
 
Neither the Primary Servicer nor any of the officers, directors, affiliates
employees or agents of the Primary Servicer shall be under any liability to the
Master Servicer for any action taken, or for refraining from the taking of any
action, in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Primary Servicer or
any such person  against any breach of representations or warranties made
herein, or against any liability which would otherwise be imposed by reason of
willful misconduct, bad faith, fraud or negligence (or by reason of any specific
liability imposed hereunder for a breach of the Servicing Standard) in the
performance of its obligations or duties hereunder, or by reason of negligent
disregard of such obligations and duties.  The Primary Servicer and any officer,
employee or agent of the Primary Servicer may rely in good faith on any document
of any kind which, prima facie, is properly executed and submitted by any Person
respecting any matters arising hereunder.  The Primary Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action unless
such action relates to its respective duties under this Agreement and which in
its opinion does not expose it to any expense or liability not recoverable
 
 
19

--------------------------------------------------------------------------------

 
 
from the Trust Fund; provided, however, the Primary Servicer may, with the
consent of the Master Servicer, undertake any such action, proceeding, hearing
or examination that it may deem necessary or desirable in respect to this
Agreement and the rights and duties of the parties hereto.  In such event, to
the extent that the legal expenses and costs of such action, proceeding, hearing
or examination and any liability resulting therefrom are reimburseable, and are
reimbursed to the Master Servicer, by the Trust Fund pursuant to the Pooling and
Servicing Agreement, the Primary Servicer shall be entitled to be reimbursed
therefor from the Master Servicer upon written demand.  To the extent provided
in Section 6.03 of the Pooling and Servicing Agreement, the Primary Servicer
shall be indemnified and held harmless by the Trust Fund against any loss,
liability or expense, incurred in connection with any claim, loss, penalty,
fine, foreclosure, judgment, liability or legal action relating to this
Agreement or the Certificates, other than any loss, liability or expense
(including legal fees and expenses) (i) incurred by the Primary Servicer by
reason of willful misconduct, bad faith, fraud or negligence in the performance
of duties hereunder or by reason of negligent disregard of obligations and
duties hereunder.  The Primary Servicer shall not have any rights of
indemnification out of the Trust Fund except through the Master Servicer as
described above and, in each case, to the full extent that the Master Servicer
is permitted to indemnification from the Trust Fund under the Pooling and
Servicing Agreement.  The Primary Servicer shall cooperate with the Master
Servicer and the Master Servicer shall make reasonable efforts to obtain such
recovery from the Trust pursuant to the Pooling and Servicing Agreement.
 
Section 3.04                                Primary Servicer Not to Resign.
 
The Primary Servicer shall not resign from the obligations and duties hereby
imposed on it except by mutual consent of the Primary Servicer and the Master
Servicer, or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Primary Servicer. Any such determination permitting the resignation of the
Primary Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Master Servicer, which Opinion of Counsel shall be in form and
substance acceptable to the Master Servicer.  In addition, the Primary Servicer
shall have the right to resign or assign its servicing rights at any other time
without consent by the Master Servicer; provided that (i) a willing successor
thereto (including any such successor proposed by the Primary Servicer)
reasonably acceptable to the Master Servicer has been identified, (ii) the
Primary Servicer pays all costs and expenses in connection with such transfer,
and (iii) the successor accepts appointment prior to the effectiveness of such
resignation or assignment.
 
Section 3.05                                No Transfer or Assignment of
Servicing.
 
With respect to the responsibility of the Primary Servicer to service the
Mortgage Loans hereunder, the Primary Servicer acknowledges that the Master
Servicer has acted in reliance upon the Primary Servicer’s independent status,
the adequacy of its servicing facilities, plant, personnel, records and
procedures, its integrity, reputation and financial standing and the continuance
thereof. Without in any way limiting the generality of this Section 3.05, the
Primary Servicer shall not either assign or transfer this Agreement or the
servicing hereunder nor delegate its rights or duties hereunder or any portion
thereof (except as allowed by Section 3.01(c)(4) or Section 3.02 of this
Agreement), or sell or otherwise dispose of all or substantially all of its
property or assets, without the prior written approval of the Master Servicer,
which consent will
 
 
20

--------------------------------------------------------------------------------

 
 
not be unreasonably withheld or delayed. Notwithstanding the foregoing, prior to
any assignment or transfer by the Primary Servicer of this Agreement or the
servicing hereunder (the “Primary Servicing Rights”), the Primary Servicer shall
allow the Master Servicer an opportunity to bid on the purchase of such Primary
Servicing Rights. The Primary Servicer may also solicit bids from any other
parties independent of the Primary Servicer.  If after receipt by the Primary
Servicer of all bids, the Master Servicer is not the highest bidder, the Master
Servicer will be given the opportunity to submit a second bid and final bid,
which bid shall be given equal consideration with all other bids.
 
Section 3.06                                Indemnification.
 
The Master Servicer and the Primary Servicer each agrees to and hereby does
indemnify and hold harmless the Master Servicer, in the case of the Primary
Servicer, and the Primary Servicer, in the case of the Master Servicer
(including any of their partners, directors, officers, employees, affiliates or
agents) from and against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, liabilities, fees and expenses that the Master Servicer, in the case of
the Primary Servicer, and the Primary Servicer, in the case of the Master
Servicer, may sustain arising from or as a result of any willful misfeasance,
bad faith or negligence of the Master Servicer or Primary Servicer, as
applicable, in the performance of its obligations and duties under this
Agreement or by reason of negligent disregard by the Master Servicer or Primary
Servicer, as applicable, of its duties and obligations hereunder or by reason of
breach of any representations or warranties made herein by the Master Servicer
or Primary Servicer, as applicable, or in the case of the Master Servicer, made
in the Pooling and Servicing Agreement; provided, that such indemnity shall not
cover indirect or consequential damages.  Each indemnified party hereunder shall
give prompt written notice to the indemnitor of matters which may give rise to
liability of such indemnitor hereunder; provided, however, that failure to give
such notice shall not relieve the indemnitor of any liability except to the
extent of actual prejudice.  Section 3.06 of this Agreement shall survive the
termination of this Agreement and the termination or resignation of the Master
Servicer or the Primary Servicer.
 
ARTICLE IV
 
DEFAULT
 
Section 4.01                                Events of Default.
 
In case one or more of the following events (each, an “Event of Default”) by the
Primary Servicer shall occur and be continuing, that is to say:
 
(a)           any failure by the Primary Servicer to deposit into the Primary
Servicer Collection Account, or to deposit into, or to remit to the Master
Servicer for deposit into, the Collection Account, on the dates and at the times
required by this Agreement, any amount required to be so deposited or remitted
under this Agreement; provided, however, that the Primary Servicer will have one
(1) Business Day to remedy a failure to make such a deposit or remittance on the
date and at the time required by this Agreement; or
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           any failure on the part of the Primary Servicer to observe or
perform its obligations and duties in accordance with Section 3.08 of the
Pooling and Servicing Agreement as incorporated herein; or
 
(c)           any failure on the part of the Primary Servicer to (i) timely
provide to the Servicer the certification called for on Exhibit E attached
hereto as required by this Agreement (which failure continues unremedied for ten
(10) Business Day after notice (which may be given via facsimile or e-mail) of
such failure shall have been given by the Master Servicer to the Primary
Servicer), or (ii) timely provide to the Master Servicer the Collection Report
in compliance with the Servicing Standard and complete in all material respects
which failure continues unremedied for one (1) Business Day after notice (which
may be given via facsimile or email) of such failure shall have been given by
the Master Servicer to the Primary Servicer or, if earlier and if such failure
is a total failure to deliver such report, one (1) Business Day after knowledge
by the Primary Servicer of such failure); or
 
(d)           the Primary Servicer shall fail three (3) times within any one (1)
year period to timely provide to the Master Servicer any Collection Report,
CREFC Loan Periodic Update File, CREFC Property File, CREFC Financial File,
CREFC Comparative Financial Status Report, CREFC Loan Level Reserve/LOC Report,
CREFC Delinquent Loan Status Report, CREFC Servicer Watch List, CREFC NOI
Adjustment Worksheet, the CREFC Total Loan Report (if applicable) or CREFC
Operating Statement Analysis Report in compliance with the Servicing Standard
and complete in all material respects; provided that the Primary Servicer had
knowledge of the first two of such failures (to the extent that such failures
were total failures to deliver such reports) or notice (which may be given by
telephone or via facsimile or e-mail) of the first two of such failures which
notice shall have been given by the Master Servicer to the Primary Servicer
within fifteen (15) Business Days of each such failure; or
 
(e)           any failure by the Primary Servicer duly to observe or perform in
any material respect any of its other covenants or obligations under this
Agreement (other than those addressed in another clause of this Section 4.01),
which failure continues unremedied for a period of twenty-five (25) days (12
days in the case of the Primary Servicer’s failure to make a Property Advance or
40 days in the case of failure to pay the premium for any insurance policy
required to be force placed by the Primary Servicer pursuant to this Agreement
or in any event such reasonable shorter period of time as is necessary to avoid
the commencement of foreclosure proceedings for any lien relating to unpaid real
estate taxes or assessments or a lapse in any required insurance coverage) after
written notice of such failure, requiring the same to be remedies, has been
given to the Primary Servicer by the Master Servicer; provided, however, if that
failure (other than a failure that results in the commencement of foreclosure
proceedings for any lien relating to unpaid real estate taxes or assessments or
a lapse in any required insurance coverage) is capable of being cured and the
Primary Servicer has provided the Master Servicer with an Officer’s Certificate
certifying that it has diligently pursued, and is continuing to diligently
pursue, a full cure, such twenty-five (25) day period shall be extended for an
additional twenty (20) days; or
 
(f)           any breach on the part of the Primary Servicer of any
representation or warranty contained in Section 2.04(a) of the Pooling and
Servicing Agreement as incorporated herein, which materially and adversely
affects the interests of the Master Servicer or any Class of
 
 
22

--------------------------------------------------------------------------------

 
 
Certificateholders and which continues unremedied for a period of thirty (30)
days after the date on which notice of such breach, requiring the same to be
remedied, shall have been given to the Primary Servicer by the Master Servicer;
provided, however, if that breach is capable of being cured and the Primary
Servicer has provided the Master Servicer with an Officer’s Certificate
certifying that it has diligently pursued, and is continuing to diligently
pursue, a full cure, such thirty (30) day period shall be extended for an
additional thirty (30) days; or
 
(g)           a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Primary Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of 60 days; or
 
(h)           the Primary Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Primary Servicer or of
or relating to all or substantially all of its property; or
 
(i)           the Primary Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or take any corporate action in furtherance of the foregoing; or
 
(j)           the Primary Servicer shall assign or transfer or attempt to assign
or transfer all or part of its rights and obligations hereunder except as
permitted by this Agreement; or
 
(k)           a servicing officer of the Primary Servicer obtains actual
knowledge that Moody’s has (i) qualified, downgraded or withdrawn its rating or
ratings of one or more Classes of Certificates, or (ii) has placed one or more
Classes of Certificates on “watch status” in contemplation of a ratings
downgrade or withdrawal (and such qualification, downgrade, withdrawal or “watch
status” placement shall not have been withdrawn by Moody’s within 55 days of the
date such servicing officer obtained such actual knowledge) and, in the case of
either of clause (i) or (ii), cited servicing concerns with the Primary Servicer
as the sole or material factor in such rating action; or
 
(l)           the Primary Servicer receives written notice from DBRS (either
directly from DBRS or indirectly from the Trustee or the Master Servicer) to the
effect that continuation of the Primary Servicer in such capacity would result
in the downgrade, qualification or withdrawal of any rating then assigned by
DBRS to any Class of Certificates and citing servicing concerns with the Primary
Servicer as the sole or material factor in such rating action, and such notice
is not rescinded within 55 days; or
 
(m)           (1) so long as the Issuing Entity is subject to Exchange Act
reporting requirements, any failure by the Primary Servicer to deliver any
annual certification, assessment of compliance with certain servicing criteria,
any accountant’s attestation report or any other
 
 
23

--------------------------------------------------------------------------------

 
 
Exchange Act reporting items that the Primary Servicer is required by this
Agreement to deliver to the Trustee or the Master Servicer (after any applicable
grace period), (2) the failure of the Primary Servicer to comply with any of the
requirements under Article X of the Pooling and Servicing Agreement applicable
to the Primary Servicer, including the failure to deliver any reports,
certificates or disclosure information under the Exchange Act or under the rules
and regulations promulgated under the Exchange Act at the time such report,
certification or information is required under Article X of the Pooling and
Servicing Agreement or (3) the failure of the Primary Servicer to comply with
any requirements to deliver any items required by Items 1122 and 1123 of
Regulation AB under any other pooling and servicing agreement relating to any
other series of certificates offered by the Depositor.
 
If any Event of Default shall occur and be continuing, then, and in each and
every such case, so long as such Event of Default shall not have been remedied,
the Master Servicer or, with respect to any Event of Default under clause (m)
above, the Depositor, may terminate, by notice in writing to the Primary
Servicer, all of the rights and obligations of the Primary Servicer as Primary
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof.  From and after the receipt by the Primary Servicer of such written
notice, all authority and power of the Primary Servicer under this Agreement,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the Master Servicer pursuant to and under Section 4.01 of this
Agreement, and, without limitation, the Master Servicer is hereby authorized and
empowered to execute and deliver, on behalf of and at the expense of the Primary
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Primary Servicer agrees that if it is
terminated pursuant to Section 4.01 of this Agreement, it shall promptly (and in
any event no later than five (5) Business Days subsequent to its receipt of the
notice of termination) provide the Master Servicer with all documents and
records (including, without limitation, those in electronic form) requested by
it to enable it to assume the Primary Servicer’s functions hereunder, and shall
cooperate with the Master Servicer in effecting the termination of the Primary
Servicer’s responsibilities and rights hereunder and the assumption by a
successor of the Primary Servicer’s obligations hereunder, including, without
limitation, the transfer within one (1) Business Day to the Master Servicer for
administration by it of all cash amounts which shall at the time be or should
have been credited by the Primary Servicer to the Primary Servicer Collection
Account, the Collection Account, any Escrow Account, any Reserve Account, any
Lock-Box Account, or any Cash Collateral Account, or thereafter be received with
respect to the Mortgage Loans or any REO Property (provided, however, that the
Primary Servicer shall continue to be entitled to receive all amounts accrued or
owing to it under this Agreement on or prior to the date of such termination,
and it and its directors, officers, employees and agents shall continue to be
entitled to the benefits of Section 3.03 of this Agreement notwithstanding any
such termination).
 
In addition to any other rights the Master Servicer may have hereunder, if the
Primary Servicer fails to remit to the Master Servicer any amounts when required
to be remitted hereunder, the Primary Servicer shall pay to the Master Servicer
interest on the amount of such late remittance at the rate of Wells Fargo Bank,
National Association cost of funds per annum, applied on a per diem basis for
each day such remittance is late (i.e., said per annum rate divided
 
 
24

--------------------------------------------------------------------------------

 
 
by 365 multiplied by the number of days late); but in no event shall such
interest be greater than the maximum amount permitted by law.
 
Section 4.02                                Waiver of Defaults.
 
The Master Servicer may waive any default by the Primary Servicer in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.
 
Section 4.03                                Other Remedies of Master Servicer.
 
During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Master Servicer, in addition to the rights
specified in Section 4.01 of this Agreement, shall have the right, in its own
name, to take all actions now or hereafter existing at law, in equity or by
statute to enforce its rights and remedies (including the institution and
prosecution of all judicial, administrative and other proceedings and the filing
of proofs of claim and debt in connection therewith). Except as otherwise
expressly provided in this Agreement, no remedy provided for by this Agreement
shall be exclusive of any other remedy, and each and every remedy shall be
cumulative and in addition to any other remedy and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.
 
ARTICLE V

 
TERMINATION
 
Section 5.01                                Termination.
 
Except as otherwise specifically set forth herein, the rights, obligations and
responsibilities of the Primary Servicer shall terminate (without payment of any
penalty or termination fee): (i) upon the later of the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan and
the disposition of all REO Property and the remittance of all funds due
hereunder; (ii) by mutual consent of the Primary Servicer and the Master
Servicer in writing; (iii) pursuant to Section 5.02 of this Agreement; (iv) at
the option of any purchaser of one or more Mortgage Loans pursuant to the
Pooling and Servicing Agreement, upon such purchase and only with respect to
such purchased Mortgage Loan or Mortgage Loans; or (v) upon termination of the
Pooling and Servicing Agreement.
 
Section 5.02                                Termination With Cause.
 
The Master Servicer may, at its sole option, terminate any rights the Primary
Servicer may have hereunder with respect to any or all of the Mortgage Loans, as
provided in Section 4.01 of this Agreement upon the occurrence and continuation
of an Event of Default.
 
 
25

--------------------------------------------------------------------------------

 
 
Any notice of termination shall be in writing and delivered to the Primary
Servicer as provided in Section 6.05 of this Agreement.
 
Section 5.03                                Termination of Duties with Respect
to Specially Serviced Loans.
 
At such time as any Mortgage Loan becomes a Specially Serviced Loan, the
obligations and duties of the Primary Servicer set forth herein with respect to
such Specially Serviced Loan that are required to be performed by the Special
Servicer under the Pooling and Servicing Agreement shall cease in accordance
with Section 3.01(c) of this Agreement.  The Primary Servicer shall continue to
perform all of its duties hereunder with respect to the Specially Serviced Loans
to the extent set forth in Section 3.01 of this Agreement.  If a Specially
Serviced Loan becomes a Corrected Mortgage Loan, the Primary Servicer shall
commence servicing such Corrected Mortgage Loan pursuant to the terms of this
Agreement.
 
ARTICLE VI

 
MISCELLANEOUS
 
Section 6.01                                Successor to the Primary Servicer.
 
Subject to Sections 3.04 and 3.05 of this Agreement, upon the termination of the
Primary Servicer’s responsibilities and duties under this Agreement pursuant to
Section 3.04, 4.01, 5.01 or 5.02 of this Agreement, the Master Servicer shall
(i) succeed to and assume all of the Primary Servicer’s responsibilities,
rights, duties and obligations under this Agreement, or (ii) appoint a successor
which satisfies the criteria for a successor Primary Servicer in Section 3.02 of
this Agreement and which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Primary Servicer under this
Agreement accruing following the termination of the Primary Servicer’s
responsibilities, duties and liabilities under this Agreement.
 
Section 6.02                                Financial Statements.
 
The Primary Servicer shall, upon the request of the Master Servicer, make
available its publicly available financial statements.  The Primary Servicer
agrees that, on reasonable prior written notice, it will permit a representative
of the Master Servicer, during the Primary Servicer’s normal business hours,
reasonable access to examine all books of account, records, reports and other
documents of the Primary Servicer relating to the Mortgage Loans and to make
copies and extracts therefrom.
 
Section 6.03                                Closing.
 
The closing for the commencement of the Primary Servicer to perform the
servicing responsibilities under this Agreement with respect to the Mortgage
Loans shall take place on the Closing Date. The closing shall be either by
telephone, confirmed by letter or wire as the parties shall agree, or conducted
in person, at such place as the parties shall agree.
 
The closing shall be subject to the execution and delivery of the Pooling and
Servicing Agreement by the parties thereto.
 
 
26

--------------------------------------------------------------------------------

 
 
 
Section 6.04                                Closing Documents.
 
The Closing Documents shall consist of all of the following documents:
 
(a)           to be provided by the Primary Servicer:
 
(1)                this Agreement executed by the Primary Servicer;
 
(2)                an Officer’s Certificate of the Primary Servicer, dated the
Closing Date and in the form of Exhibit B hereto, including all attachments
thereto; and
 
(3)                the account certifications in the form of Exhibit F hereto
required by Section 3.01(c)(7) and (9) of this Agreement, fully completed; and
 
(b)           to be provided by the Master Servicer:
 
(1)                this Agreement executed by the Master Servicer; and
 
(2)                the Mortgage Loan Schedule, with one copy to be attached to
each counterpart of this Agreement as Exhibit A hereto; and
 
(3)                the Pooling and Servicing Agreement substantially in the form
of Exhibit C hereto.
 
Section 6.05                                Notices.
 
Except as provided herein, all demands, notices, consents and communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered to the following addresses:
 
 
(i)
if to the Master Servicer:
 
Wells Fargo Bank, National Association
Commercial Mortgage Servicing
1901 Harrison Street
Oakland, California 94612
Attention: UBS-CCMT 2011-C1 Asset Manager
 
and
 
Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Reference: UBS-CCMT 2011-C1
 

 
 
27

--------------------------------------------------------------------------------

 
 
 
with a copy to:
 
 
 
Wells Fargo Bank, National Association

 
Legal Department

 
301 S. College St., TW-30

 
Charlotte, North Carolina 28288-0630

 
Reference: Commercial Mortgage Servicing Legal Support, UBS-CCMT 2011-C1
Mortgage Trust

 
 
with a copy to:

 
 
Mayer Brown LLP

 
214 N. Tryon Street, Suite 3800

 
Charlotte, North Carolina 28202

 
Attention: Christopher J. Brady

 
 
(ii)
if to the Primary Servicer:

 
 
Midland Loan Services, a Division of PNC Bank, National Association

 
10851 Mastin Street, Suite 700

 
Overland Park, Kansas 66210

 
Attention:  President

 
 
with a copy to:

 
 
Stinson Morrison Hecker LLP

 
1201 Walnut Street

 
Suite 2900

 
Kansas City, Missouri 64106-2150

 
Fax Number:  (816) 412-9338

 
Attention:  Kenda K. Tomes

 
or such other address as may hereafter be furnished to the other party by like
notice.
 
Section 6.06                                Consistency with Pooling and
Servicing Agreement; Severability Clause.
 
To the extent this Agreement delegates duties of the Master Servicer to the
Primary Servicer, this Agreement shall be subject to the provisions of the
Pooling and Servicing Agreement, which provisions shall be paramount and
controlling and shall supersede the provisions of this Agreement to the extent
of any conflicts.  Any part, provision, representation or warranty of this
Agreement which is prohibited or which is held to be void or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction as to any Mortgage Loan shall not
invalidate or render unenforceable such provision in any other jurisdiction.  To
the extent permitted by applicable law, the parties hereto waive any provision
of law which prohibits or renders void or unenforceable any provision hereof. If
the invalidity of any part, provision, representation or warranty of this
Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate, in good
 
 
28

--------------------------------------------------------------------------------

 
 
faith, to develop a structure the economic effect of which is nearly as possible
the same as the economic effect of this Agreement without regard to such
invalidity.
 
Section 6.07                                Counterparts.
 
This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.
 
Section 6.08                                Governing Law.
 
This Agreement and any claim, controversy or dispute arising under or related to
or in connection with this Agreement, the relationship of the parties, and/or
the interpretation and enforcement of the rights and duties of the parties shall
be governed by the laws of the State of New York without regard to any conflicts
of law principles other than Section 5-1401 of the New York General Obligations
Law.
 
Section 6.09                                Protection of Confidential
Information.
 
The Primary Servicer shall keep confidential and shall not divulge to any party
other than the Master Servicer, the Depositor, the Special Servicer or the
Trustee, without the Master Servicer’s prior written consent, any information
pertaining to the Mortgage Loans or any borrower thereunder, except to the
extent that (a) it is appropriate for the Primary Servicer to do so in working
with third-party vendors, property inspectors, legal counsel, auditors, taxing
authorities or other governmental agencies or in accordance with this Agreement
or (b) the Primary Servicer is disseminating general statistical information
relating to the mortgage loans being serviced by the Primary Servicer (including
the Mortgage Loans) so long as the Primary Servicer does not identify the owner
of the Mortgage Loans or the Borrowers.
 
Section 6.10                                Intention of the Parties.
 
It is the intention of the parties that the Master Servicer is conveying, and
the Primary Servicer is receiving, only a contract for servicing the Mortgage
Loans. Accordingly, the parties hereby acknowledge that the Trustee remains the
sole and absolute beneficial owner of the Mortgage Loans and all rights related
thereto.
 
Section 6.11                                Third Party Beneficiary.
 
The Trustee, for the benefit of the Certificateholders, the Depositor and UBS
shall each be a third party beneficiary under this Agreement, provided that,
except to the extent the Trustee or its designee assumes the obligations of the
Master Servicer hereunder as contemplated by Section 6.12 of this Agreement,
none of the Depositor, UBS, the Trustee, the Trust Fund, or any
Certificateholder shall have any duties, liabilities or obligations under this
Agreement.
 
Section 6.12                                Successors and Assigns; Assignment
of Agreement.
 
This Agreement shall bind and inure to the benefit of and be enforceable by the
Primary Servicer and the Master Servicer and the respective successors and
assigns of the Primary
 
 
29

--------------------------------------------------------------------------------

 
 
Servicer and the Master Servicer. This Agreement shall not be assigned, pledged
or hypothecated by the Primary Servicer to a third party except as otherwise
specifically provided for herein. This Agreement may be assumed by the Trustee
if the Trustee has assumed the duties of the Master Servicer or any successor
Master Servicer, without cost or obligation to the assuming party or the Trust
Fund, upon the assumption by such party of the obligations, except to the extent
they arose prior to the date of assumption, of the Master Servicer pursuant to
Section 7.02 of the Pooling and Servicing Agreement (it being understood that
any such obligations shall be the obligations of the terminated Master Servicer
only).
 
Section 6.13                                Waivers.
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 
Section 6.14                                Exhibits.
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
 
Section 6.15                                General Interpretive Principles.
 
The article and section headings are for convenience of a reference only, and
shall not limit or otherwise affect the meaning hereof.
 
Section 6.16                                Complete Agreement.
 
This Agreement embodies the complete agreement between the parties regarding the
subject matter hereof and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 6.18 of this Agreement.  All
prior negotiations or representations of the parties are merged into this
Agreement and shall have no force or effect unless expressly stated herein.
 
Section 6.17                                Further Agreement.
 
The Primary Servicer and the Master Servicer each agree to execute and deliver
to the other such reasonable and appropriate additional documents, instruments
or agreements as may be necessary or appropriate to effectuate the purposes of
this Agreement.
 
Section 6.18                                Amendments.
 
This Agreement may only be amended with the consent of the Primary Servicer and
the Master Servicer. No amendment to the Pooling and Servicing Agreement that
purports to change the rights or obligations of the Primary Servicer hereunder
shall be effective against the Primary Servicer without the express written
consent of the Primary Servicer.
 
Section 6.19                                No Partnership.
 
 
30

--------------------------------------------------------------------------------

 
 
Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between the parties hereto, and the services of the Primary
Servicer shall be rendered as an independent contractor for the Master Servicer.
 
Section 6.20                                Subrogation.
 
Notwithstanding any other provision of this Agreement to the contrary, the
Primary Servicer and the Master Servicer hereby agree that, without the need for
any further action on the part of UBS, to the extent that UBS pays to the
Depositor any amounts payable by the Primary Servicer to the Depositor pursuant
to Section 3.01(c)(38) of this Agreement (due to the Primary Servicer’s failure
to timely pay such amounts in accordance with the terms and conditions of this
Agreement), UBS will be fully subrogated to, and the Depositor hereby delegates
and assigns to UBS, to the fullest extent permitted by law, the rights of the
Depositor to receive such amounts from the Primary Servicer, and UBS shall be
paid such amounts by the Primary Servicer (provided that such right of
subrogation and the payment of such amounts to UBS shall be subordinate to the
right of the Depositor to be paid in full for all amounts owing to it by the
Primary Servicer).  The Depositor shall cooperate in all reasonable respects
with any reasonable request by UBS for action to preserve or enforce UBS’ rights
or interests under this Agreement, and UBS shall be responsible for the
Depositor’s reasonable out-of-pocket costs and expenses incurred in connection
with such cooperation.
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Primary Servicer and the Master Servicer have caused
their names to be signed hereto by their respective officers thereunto duly
authorized as of the date first above written.
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION          
 
By:
        Name: Nachette Hadden       Title:   Vice President          

 

  MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION          
 
By:
        Name:       Title:          

 
 
 

--------------------------------------------------------------------------------

 


 


EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
Loan No. /
Property No.
Property Name
Cut-Off Date Loan Amount
Sub-Servicing Fee
6
One Montgomery Street
$31,550,000
0.0700%
       
7
Sun Products Distribution Center
$28,000,000
0.0700%
       
8
Bethesda Health Medical Office
$26,300,000
0.0700%
       
9
Marriott Buffalo Niagara
$24,933,544
0.0700%
       
10
Doubletree Chattanooga
$22,798,343
0.0700%
       
11
Hospitality Specialists Portfolio - Pool 2
$21,945,077
0.0700%
       
12
Hospitality Specialists Portfolio - Pool 1
$20,947,573
0.0700%
       
13
Chicago Portfolio
$19,964,335
0.0700%
       
14
560 Lincoln Road
$18,432,500
0.0700%
       
15
Shops at Greenwood
$17,800,000
0.0700%
       
16
Tops Self Storage
$17,200,000
0.0700%
       
17
Dawntree Apartments
$15,182,000
0.0700%
       
18
Beta Center
$14,400,000
0.0700%
       
19
Addison Park
$13,211,760
0.0700%
       
20
Plaza Mall of Georgia - Phase II
$11,550,000
0.0700%
       
22
Kirkman Oaks Shopping Center
  $8,292,562
0.0700%
       
23
Holiday Inn Express Cooperstown
  $7,351,994
0.0700%
       
25
Northview Plaza
  $7,192,554
0.0700%
       
26
Preston Lloyd Shopping Center
  $6,500,000
0.0700%
       
27
Holiday Inn Express Richmond Airport
  $6,075,110
0.0700%
       
28
Westpointe Shopping Center
  $6,050,000
0.0700%
       
30
StorQuest Oxnard
  $5,300,000
0.0700%
       
31
Countryside MHC
  $3,600,000
0.0700%
       
32
River View Estates
  $3,521,789
0.0700%
       



 
 
 
A-1

--------------------------------------------------------------------------------

 
 


EXHIBIT B
 
PRIMARY SERVICER’S OFFICER’S CERTIFICATE
 
The undersigned, David A. Eckels, Senior Vice President of PNC Bank, National
Association, a national banking association (“PNC Bank”), on behalf of PNC Bank,
hereby certifies in such capacity that:
 
1.           Each of the persons (the “Designated Officers”) listed on Schedule
A attached hereto is now a duly appointed, qualified and acting officer of PNC
Bank, who holds the office set forth opposite his or her name thereon, and an
exact copy of such person’s genuine signature also appears opposite his or her
name and title thereon.
 
2.           Attached hereto as Schedule B is a true, complete and correct copy
of the By-laws of PNC Bank, and all amendments thereto as in full force and
effect on the date hereof.
 
3.           Attached hereto as Schedule C is a true, complete and correct copy
of a Certificate of Corporate Existence of PNC Bank issued by the Comptroller of
the Currency.  To my knowledge and without further inquiry, no event has
occurred since the date of such certificate which has affected the good standing
of PNC Bank under the laws of the United States of America.
 
4.           Attached hereto as Schedule D is a true, complete and correct copy
of the Articles of Association of PNC Bank, and all amendments thereto as in
full force and effect as of the date hereof.
 
5.           The Designated Officers are authorized  to execute and deliver on
behalf of PNC Bank the Primary Servicing Agreement dated as of December 1, 2011,
between Wells Fargo Bank, National Association, as Master Servicer, and Midland
Loan Services, a Division of PNC Bank, National Association, as Primary Servicer
with respect to the UBS-CCMT Commercial Mortgage Trust 2011-C1, Commercial
Mortgage Pass-Through Certificates, Series 2011-C1.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, I have hereunto set my hand as Senior Vice President of PNC
Bank as of the  ____ day of _____, ____.
 


 


 


 
By: _________________________________________________
David A. Eckels
Senior Vice President of a Division of PNC Bank,
National Association
 


 
B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
POOLING AND SERVICING AGREEMENT
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
RESERVED
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
QUARTERLY SERVICING CERTIFICATION
 
Primary Servicer:
 
RE: UBS-CCMT Series 2011-C1
 
Pursuant to the Servicing Agreement(s) between Wells Fargo Bank, National
Association and [Primary Servicer], we certify with respect to each mortgage
loan serviced by us for Wells Fargo Bank, National Association that, as of the
quarter ending , except as otherwise noted below:
 
All taxes, assessments and other governmental charges levied against the
mortgaged premises, ground rents payable with respect to the mortgaged premises,
if any, which would be delinquent if not paid, have been paid.
 
Based on [Primary Servicer’s] monitoring of the insurance in accordance with the
Servicing Standard, to the best of our knowledge, all required insurance
policies are in full force and effect on the mortgaged premises in the form and
amount and with the coverage required by the Servicing Agreement(s).
 
All necessary action has been taken to continue all UCC Financing Statements in
favor of the originator of each mortgage loan or in favor of any assignee prior
to the expiration of such UCC Financing Statements.
 
All reserves are maintained and disbursed in accordance with the loan documents
and no expired reserves exist.
 

 EXCEPTIONS:          

                                                                                                                                     
 
 

 Servicing Officer    Date            

 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F

 
FORM OF ACCOUNT CERTIFICATION
 
Securitization: 
                                                                                                     

 
Primary Servicer:
 

 

      New Account       Change of Account Information

 
Indicate purpose of account (check all that apply):
 

     
Principal & Interest
      Deposit Clearing

     
Taxes & Insurance
      Disbursement Clearing

     
Reserves (non-interest bearing)
      Suspense

     
Reserves (interest bearing)
       

 
Account Number:
 

 
Account Name:
 

 
Depository Institution (and Branch):
 

 
Name:
                Street:                 City, State, Zip:                 Rating
Agency:     Rating:              

 
Please note that the name of the account must follow the guideline
specifications detailed in the applicable agreement.
 

 
Prepared by:
                Signature:                 Title:                 Date:        
        Telephone:     Fax:              

 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF
 
COLLECTION REPORT
 
Series _____
 
Month of ____________
 

--------------------------------------------------------------------------------




 
Master
Services
Loan #
Subservicers Scheduled
    Loan
    Due
    Date
 
Mtg
Rate
 
Net
Mtg Rate
Scheduled
Beginning
Balance
 
Schedule
P&I Amount
Scheduled
Principal
Payment
Scheduled
Interest
Payment
Scheduled
Service
Fee
 
Curtailed
Prepayment
Curtailed
Prepayment
Date
Prepayment
Interest
Excess/Short
Other
Principal
Adjustment
Actual
Principal
Payment
Actual Net
Interest
Payment
Actual
Service
Fees
 
Late
Charges
 
Assumption
Fees
 
Additional
Fees
Payment
Loan
Status
 
Distribution
Amount
Scheduled
Ending
Balance
Actual Loan Bal
As of
Distribution Date
Next
Payment
Due
Total Reserve Bal
As Of
Prior Month End
 
Date of
Maturity
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                               
Totals
     
0.00 
0.00 
0.00 
0.00 
0.00 
0.00 
   
0.00 
0.00 
0.00 
0.00 
0.00 
0.00 
0.00 
 
0.00 
0.00 
0.00 
 
0.00 
 

 
 
Loan Status
A - payment not received but still  in grace period

 
B - late payment but less than 1 month delinquent

 
O - Current

 
1 - One month delinquent

 
2 - Two months delinquent

 
3 - Three months delinquent

 
4 - Assumed Schedule Payment

 
5 - Prepaid in Full

 
6 - Specially Serviced

 
Prepared By
7 - in foreclosure

 
Approved By
9  - REO

 
10 - DPO

 
11 - Modification

 
 
 
G-1

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF CERTIFICATE OF INSURANCE
 
Primary Servicer:
 

 
Re:           UBS-CCMT Series 2011-C1
 
Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and [Primary Servicer], based on [Primary Servicer’s]
monitoring of the insurance in accordance with the Servicing Standard, we
certify with respect to each Mortgage Loan serviced by us for Wells Fargo Bank,
National Association that all required insurance policies are in full force and
effect on the mortgaged premises in the form and amount and with the coverage
required by the Servicing Agreement(s).
 
[Exceptions:]
 
 
 

         
 
   
 
 
Servicing Officer
   
Date
 

 
 
H-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
NEW LEASE INFORMATION

 
Loan # ______________________________________
Property Type: ____________________________________
Tenant: ________________________
Property
Name/Address:_______________________________________________________________
Term (Years, Months): _____________________
Sq Ft Gross Rentable: ___________________________
Net Rentable ________________
Begin Lease
Date: ________________________                                                            
Retail
End Lease Date: __________________________                           
Office
Occupancy Date (if diff):
____________________                                                                 
Other



Minimum Rent _____________________
    (S/SF/YR)

 

       
(Mo/Yr)
Escalation:
CPI
Other
Change to
on
 
         
Change to
on
 
         
Change to
on
 
         
Change to
on
 
         



Percentage Rent
 
% Amount
For
 
% Rent Due:
   
For
   
Monthly
 
Up to
   
Quarterly
 
Up to
   
Annually



Breakpoint
(S/Yr)
Sales Report Due: ________________________
 

 

       
(Mo/Yr)
 
Change to
on
 
   
Monthly
Change to
on
 
   
Quarterly
Change to
on
 
   
Annually



Recoveries
 
Taxes ___________________________                       
Per ___________________________                                      
Insurance ___________________________
Per ___________________________
Cam ___________________________
Per ___________________________
HVAC ___________________________
Per ___________________________
Adver/Promo ___________________________
Per ___________________________
 
Per ___________________________
 
Per ___________________________
Management ___________________________
Per ___________________________

 
 
I-1

--------------------------------------------------------------------------------

 
 
 
Renewal Options
Term ___________________________
SF ___________________________                                    
Minimum rent ___________________________
Gross Rentable ___________________________ 
% Rent ___________________________
Net Rentable ___________________________



Landlord Costs
Alterations:  ___________________________
Commissions:  ___________________________
Moving Allowances:  ___________________________
Buyout Clauses:  ___________________________
Other:  ___________________________
 
Building Insurance Requirements
Tenant maintains fire & ED on building(s); will need coverage to renew
Does not furnish building coverage
General liability naming landlord mortgagee as additional insured; will need
coverage for review
General liability without mentioning landlord’s mortgagee; do not need coverage
 
Waiver of Subrogation
N/A
Mutual; will need endorsement
Landlord only; will need endorsement
Tenant only; do not need endorsement
 
Comments:
 
 
 
 
 
Attachments:
Original Lease
Original Subordination Agreement
 
 
I-2

--------------------------------------------------------------------------------

 
 


EXHIBIT J
 
MONTHLY SERVICING ACCOUNTS CERTIFICATION
 
Primary Servicer:
 

 
Re:           UBS-CCMT Series 2011-C1
 
Pursuant to the Primary Servicing Agreement(s) between Wells Fargo Bank,
National Association and the above named Primary Servicer, I certify with
respect to each transaction serviced by us, as noted above, for Wells Fargo
Bank, National Association that as of ________________ (Determination Date) all
collection accounts and servicing accounts have been properly reconciled and the
reconciliations have been reviewed and approved by Primary Servicer’s
management, except as otherwise noted below:
 
EXCEPTIONS:
 

 
 

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------



 

         
 
   
 
 
Servicing Officer
   
Date
 

 
 

J-1
 